 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GARY SPRAGUE,                                      Case No. 1:18-cv-00035-SAB

12                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
13           v.
                                                        (ECF No. 19)
14   FINANCIAL CREDIT NETWORK, INC.,
                                                        THIRTY DAY DEADLINE
15                   Defendant.

16

17          On October 8, 2018, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        October 9, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
